          Case 2:19-cv-01275-GMN-NJK Document 25 Filed 05/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   EVAN RATCLIFF,                                        Case No.: 2:19-cv-01275-GMN-NJK
12          Plaintiff(s),                                                ORDER
13   v.
14   SCOTT MATTINSON, et al.,
15          Defendant(s).
16         In light of limitations related to the COVID-19 pandemic, the mediation in this case will
17 be conducted remotely with respect to all parties and the mediator. Defense counsel must promptly
18 contact the mediator to arrange for remote appearances for all required participants, including
19 Plaintiff. To the extent remote appearances are not feasible, a request may be filed to continue the
20 mediation.
21         IT IS SO ORDERED.
22         Dated: May 5, 2020
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
